                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


OUTLAW LABORATORY, L.P.,

        Plaintiff,

v.                                                      Case No. 18-12497

902 DORT INC.,
et al.,

        Defendants.
                                           /

                                        JUDGMENT

        In accordance with the “Order Granting Plaintiff’s Motion for Default Judgment”

entered on October 30, 2019,

        IT IS ORDERED AND ADJUDGED that judgment is entered for Plaintiff Outlaw

Laboratory, LP and against Defendants Odish, Inc., Odish Family, Inc., Abeer Fuel Inc.,

S G Mini Mart Inc., Clinton Convenience, Inc., Three Brothers Station Inc., Ten &

Greenfield Inc., 10 Southfield Sunoco, Inc., F-FPD Inc., Kajy Jefferson, Inc., State Fair

Gas, Inc., Benzeen Enterprise, Inc., Lonyo Petro Mart, LLC, Liley and Joy Inc., Najar

Petroleum LLC, University Petro LLC, Zakka C-Store LLC, AJ Petro LLC, Michigan Stop

& Go, Inc., Meyers Fuel Mart Inc., OM Livonia Oil, Inc., 88 Gas & Beer, Inc., Saginaw

Oil Inc., and Genessee Inc. in the amounts listed below which are inclusive of costs and

attorneys’ fees. Dated at Port Huron, Michigan, October 30, 2019.

     1. Plaintiff shall receive a judgment against Defendant, Odish, Inc., in the amount of

        $63,762.68.
2. Plaintiff shall receive a judgment against Defendant, Odish Family, Inc., in the

   amount of $63,762.68.

3. Plaintiff shall receive a judgment against Defendant, Abeer Fuel Inc., in the

   amount of $63,762.68.

4. Plaintiff shall receive a judgment against Defendant, S G Mini Mart Inc., in the

   amount of $63,762.68.

5. Plaintiff shall receive a judgment against Defendant, Clinton Convenience, Inc.,

   in the amount of $63,762.68.

6. Plaintiff shall receive a judgment against Defendant, Three Brothers Station Inc.,

   in the amount of $63,762.68.

7. Plaintiff shall receive a judgment against Defendant, Ten & Greenfield Inc., in the

   amount of $63,762.68.

8. Plaintiff shall receive a judgment against Defendant, 10 Southfield Sunoco, Inc.,

   in the amount of $63,762.68.

9. Plaintiff shall receive a judgment against Defendant, F-FPD Inc., in the amount of

   $63,762.68.

10. Plaintiff shall receive a judgment against Defendant, Kajy Jefferson, Inc., in the

   amount of $63,762.68.

11. Plaintiff shall receive a judgment against Defendant, State Fair Gas, Inc., in the

   amount of $63,762.68.


                                         2
12. Plaintiff shall receive a judgment against Defendant, Benzeen Enterprise, Inc., in

   the amount of $63,762.68.

13. Plaintiff shall receive a judgment against Defendant, Lonyo Petro Mart, LLC, in

   the amount of $63,762.68.

14. Plaintiff shall receive a judgment against Defendant, Liley and Joy Inc., in the

   amount of $63,762.68.

15. Plaintiff shall receive a judgment against Defendant, Najar Petroleum LLC, in the

   amount of $63,762.68.

16. Plaintiff shall receive a judgment against Defendant, University Petro LLC, in the

   amount of $63,762.68.

17. Plaintiff shall receive a judgment against Defendant, Zakka C-Store LLC, in the

   amount of $63,762.68.

18. Plaintiff shall receive a judgment against Defendant, AJ Petro LLC, in the amount

   of $63,762.68.

19. Plaintiff shall receive a judgment against Defendant, Michigan Stop & Go, Inc.,

   with respect to the Sunoco gas station located at 8333 Allen Road, Allen Park, MI

   48101, in the amount of $63,762.68.

20. Plaintiff shall receive a judgment against Defendant, Michigan Stop & Go, Inc.,

   with respect to the Sunoco gas station located at 1000 Michigan Avenue,

   Dearborn, MI 48126, in the amount of $63,762.68.


                                         3
    21. Plaintiff shall receive a judgment against Defendant, Meyers Fuel Mart Inc., in the

        amount of $63,762.68.

    22. Plaintiff shall receive a judgment against Defendant, OM Livonia Oil, Inc., in the

        amount of $63,762.68.

    23. Plaintiff shall receive a judgment against Defendant, 88 Gas & Beer, Inc., in the

        amount of $63,762.68.

    24. Plaintiff shall receive a judgment against Defendant, Saginaw Oil Inc., in the

        amount of $63,762.68.

    25. Plaintiff shall receive a judgment against Defendant, Genessee Inc., in the

        amount of $63,762.68.



                                                              DAVID J. WEAVER
                                                            CLERK OF THE COURT


                                                    S/Lisa Wagner
                                                    By: Case Manager and Deputy Clerk to
                                                        Judge Robert H. Cleland

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-12497.OutlawLaboratory.DefaultJudgment.docx




                                                        4
